September 3, 2010 VIA EDGAR Ms. Angie Kim Staff Attorney Division of Corporate Finance United States Securities and Exchange Commission Re:Comment letter to Nicor Inc. dated August 23, 2010 – Nicor Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 24, 2010 Definitive Proxy Statement on Schedule 14A Filed March 10, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 3, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 Filed August 3, 2010 File No. 001-07297 Dear Ms. Kim: This letter confirms our telephone conversation this morning. On behalf of Nicor Inc., I requested a ten business day extension to respond to the referenced comment letter. You have agreed to the extension.Nicor Inc. will submit its response on or before September 21, 2010. Sincerely, /s/ NEIL J. MALONEY Neil J. Maloney Associate General Counsel
